

115 HRES 204 IH: Declaring support for Brain Awareness Week.
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 204IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Mr. Blumenauer (for himself, Mrs. McMorris Rodgers, Ms. Norton, Mr. Ted Lieu of California, Mr. Sessions, and Mr. Smith of Washington) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONDeclaring support for Brain Awareness Week.
	
 Whereas more than 1,000 neurological and neurodegenerative diseases, such as schizophrenia, traumatic brain injury, autism and Parkinson’s disease affect the lives of nearly 100 million Americans;
 Whereas neurological and neurodegenerative diseases are the leading contributors to global disease burden;
 Whereas neurological illnesses and mental disorders cost the United States more than $760 billion per year and can only be decreased through improved prevention, treatment, and the development of cures;
 Whereas the Brain Research through Advancing Innovative Neurotechnologies (BRAIN) Initiative, whose multi-agency, cross-disciplinary work involves private and public entities, including the National Institutes of Health and the National Science Foundation, among others, is promoting research to develop new tools and technologies to revolutionize our understanding of the human brain and create lifesaving breakthroughs; and
 Whereas one dollar of research funding for the National Institutes of Health and the National Science Foundation each generates more than two dollars of economic output: Now, therefore, be it
	
 That the House of Representatives does hereby declare support for Brain Awareness Week and calls upon all Americans to recognize the valuable contributions that have been made to date in brain and spinal cord research and to support the conduct of this critical research in the future.
		